69 So. 3d 399 (2011)
Jorge Luis TORRES, Appellant,
v.
DEUTSCHE BANK TRUST COMPANY AMERICAS, Formerly known as Bank's Trust Company, as Trustee and Custodian for Ixis 2006-He2 by: Saxon Mortgage Service, Inc., f/k/a, Meritech Mortgage Services, Inc., as its Attorney-in-Fact, Appellee.
No. 1D11-1276.
District Court of Appeal of Florida, First District.
September 16, 2011.
Jorge Luis Torres, pro se, Appellant.
*400 Robert R. Edwards of Law Offices of Marshall C. Watson, P.A., Ft. Lauderdale, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of August 12, 2011, the appeal is hereby dismissed as untimely. In light of the dismissal, the appellee's Motion to Dismiss Appeal, Strike Appellant's Initial Brief, or For Other Relief, filed on June 27, 2011, is denied.
DISMISSED.
BENTON, C.J., HAWKES, ROWE, JJ., concur.